IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-94,249-01


                   EX PARTE RANDALL RAY WATSON, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 241-0217-18-A IN THE 241ST DISTRICT COURT
                              FROM SMITH COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of possession of a controlled substance and sentenced to fifty years’

imprisonment. The Twelfth Court of Appeals affirmed his conviction. Watson v. State, No. 12-18-

00244-CR (Tex. App.—Tyler Oct. 31, 2019)(not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On April 14, 2022, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary
investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 9, 2022
Do not publish